DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of RCE Filing
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   
Applicant's submission filed on 10/14/22 has been entered.
The amendment filed 10/14/22 has been entered.
Applicant amended Claims 12, 14, 22, 23, 25, 27 and cancelled Claims 21, 24, and 26.

Status of Claims
Claims 1-11, 3, and 18-20 were cancelled earlier.
Claims 12, 14-17, 22-23, 25, and 27-28 are examined on merits herein. 

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites: “the plurality of bit-line contact pads are arranged in a line in the first direction”. The recitation is in line with Fig. 7 of the application, but conflicts with Figs. 5, 8, and 9 and with paragraphs 0075-0076 and 0087 of the published application, wherein the above figures explicitly show multiple lines of bit-line contact pads in the first direction.
Examiner suggests changing the above recitation of Claim 14 to: “at least a part of the plurality of bit-line contact pads are arranged in a line in the first direction”. This recitation allows including embodiments of Figs. 8-9 into the claim language, not only an embodiment of Fig. 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12, 14-17, 22-23, 25, and 27-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 12: Claim 12 recites (lines 6-8): “each of the plurality of bit-line contact pads, disposed between a corresponding bit line and a corresponding lower connection structure in the vertical direction to electrically connect the bit line to the lower connection structure, has an island shape when viewed along the vertical direction”.  The recitation is unclear with respect to cited “the bit line” and “the lower connection structure” – are they the same as “corresponding bit line” and “corresponding lower connection structure” or not? 
In addition, the recitation is unclear with respect to “along the vertical direction”, since it implies a cross-sectional view, while an island shape of each bit-line contact pad (BLCP) is shown in Figs. 7-9 of the application, which are identified as “plan views” of a device layout, per to paragraphs 0016-0017 of the published application, and which can be also called:  “viewed from a vertical direction”, similar to the recitation of line 3.
Appropriate corrections are required.
For this Office Action, the above recitation of Claim 12 was interpreted as: “each of the plurality of bit-line contact pads, disposed between a corresponding bit line and a corresponding lower connection structure in the vertical direction to electrically connect the corresponding bit line and the lower connection structure, has an island shape in a plan view”.  
In re Claim 12: Lines 13-14 of the claim recites: “each gate electrode entirely overlapping the corresponding bit-line contact pad in the second direction when viewed along the vertical direction”. A recitation: “along the vertical direction” - is unclear, since the specification does not recite a similar limitation; Figs. 7-9 show a gate electrode overlapping a portion of the bit-line contact pad in the second direction are plan views of the device, while the recitation “along the vertical direction” implies that it refers to a cross-sectional view. 
In addition, although the comment below is an objection, not a rejection, Examiner suggests to slightly change the recitation related to “entirety” of the bit-line contact pad overlap, since it may imply a total overlap.
Appropriate correction is required.
For this Office Action, the recitation of lines 13-14 was interpreted as: “in the plan view, each gate electrode overlaps an entire length of the corresponding bit-line contact pad”.
In re Claim 12: Lines 15-16 recite: “the plurality of bit-line contact pads are electrically coupled to corresponding lower connection patterns through a plurality of conductive contact plugs”. The recitation is not clear since leads to questions: Does the recitation mean that a plurality of conductive contact plugs are disposed such that one contact plug is disposed between one bit-line contact pad and a corresponding lower connection pattern? Does the recitation mean that there is a plurality of bit-line contact pads between each of the bit-line contact pad and a corresponding lower connection pattern?
Appropriate correction is required to clarify the claim language. 
For this Office Action, the above recitation was interpreted such that a plurality of conductive contact plugs are related to the entire device, while between each bit-line contact pad and a corresponding lower connection pattern there is one conductive plug. If Applicant would like to claim the lower connection pattern as it is shown in Fig. 4 of the application, it is reasonable to state the limitation clearer.
In re Claim 25: Claim 25 recites: “the plurality of lower connection patterns entirely overlap the plurality of bit-line contact pads, respectively, when viewed along the vertical direction”. The recitation is unclear for two reasons. First, as is pointed out for Claim 12 above, a recitation “along vertical direction” refers to a cross-sectional structure, in which lower connection patterns are disposed under corresponding bit-line contact pads, and, accordingly, lower connection pattern cannot overlap a bit-line contact pad.  Second, the recitation conflicts with the specification of the application, including drawings, which explicitly show (Figs. 7-9) that the lower connection pattern 123 overlaps only with a portion of the BCLP, since a BCLP is larger than a lower connection pattern 123, as shown in the plan view of Figs. 7-9.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation was interpreted in accordance with Figs. 7-9 as: “the plurality of bit-line contact pads overlap the plurality of the lower connection patterns such that each bit-line contact pad overlaps entirety of a corresponding lower connection pattern”.
In re Claim 27: Claim 27 recites: “the plurality of bit-line contact pads are electrically coupled to the corresponding bit lines through a plurality of bit-line contacts, respectively”. The recitation is unclear for the same reason that is explained for lines 15-16 of Claim 12, and for this Office Action, the recitation is interpreted in a similar way, such as there is one bit-line contact between one bit-line contact pad and a corresponding bit line.
In re Claims 14-17, 22-23, and 28: Claims 14-17, 22-23, and 28 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 12.

Allowable Subject Matter
Claim 12, as interpreted, contains allowable subject matter.
Reason for Indicating Allowable Subject Matter
Re Claim 12: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such the limitation of Claim 12, as interpreted, as: “in the plan view, each gate electrode overlaps an entire length of the corresponding bit-line contact pad”, in combination with other limitations of Claim 12 (as interpreted).
Such combination of prior arts as Kwak (US 2009/0034336) and Chou (US 6,015641) makes obvious most limitations of the amended Claim 12, as interpreted, except for the limitation cited above. Other prior arts of record, including Park (US 2018/0277225), Cho (US 2019/0385674), Lee (US 2013/0176782), Lee et al. (US 10,056,404), Kwak (US 8,040,726), and Aritome (US 2015/0003158) – do not compensate for the above deficiency.

Response to Arguments
Applicant’ arguments (REMARKS, filed 10/14/22) have been fully considered.
Examiner disagrees with Applicant (REMARKS, page 5) that a set of the amended claims overcomes rejections under 35 U.S.C. 112(b): the current Office Action rejected amended claims under 35 U.S.C. 112(b).
Regarding arguments on rejection of the claims under 35 U.S.C. 103 (REMARKS, pages 5-9), although in a new search the Examiner found such prior art as Chou, which, in combination with Kwak, makes obvious almost all limitations of Claim 12, Kwak/Chou does not teach the limitation cited in the section Allowable Subject Matter; other prior arts of record do not compensate for the above deficiency. 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 10/25/22